TERRELL, Justice.
Appellant as plaintiff and a minor brought this action by his next friend against the City of Ocala to recover damages for personal ■ injuries. He charges that he was taken in custody by defendant while he was bleeding and unconscious as the result of a serious head injury, that his condition was well known t^j defendant who neglectfully failed to give him medical attention. An answer was filed, motion for summary judgment was granted and the cause was dismissed. This appeal is from the order of dismissal.
The point raised here goes to the alleged negligence of the city in its failure to furnish medical aid to appellant at the time he was arrested. The city contends that it was performing ■ a governmental function and was immune for tort.
In Williams v. City of Green Cove Springs, Fla., 65 So.2d 56, the point was thoroughly considered and a majority of this court held that the city was not liable. The judgment appealed from is accordingly affirmed on authority of- the .last cited case, the instant case having been litigated on the same theory.
Affirmed.
ROBERTS, C. J., and SEBRING and MATHEWS, JJ., concur.